United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1359
                                    ___________

United States,                           *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Drew Brockevelt,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 28, 2007
                                 Filed: January 10, 2008 (Corrected: 01/11/2008)
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Drew Brockevelt challenges the reasonableness of the 27-month prison
sentence the district court imposed after he pleaded guilty to charges of (1) possessing
materials, shipped or transported in interstate commerce, which contained visual
depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C.
§ 2252(a)(4)(B); and (2) criminal forfeiture of a computer and other property involved
in the commission of the offense, pursuant to 18 U.S.C. § 2253. For reversal,
Brockevelt argues the district court improperly applied a presumption of
reasonableness to his advisory Guidelines imprisonment range, contrary to the
principles in United States v. Booker, 543 U.S. 220 (2005), as further explained in
Rita v. United States, 127 S. Ct. 2456, 2465 (2007), which was issued after
Brockevelt’s sentencing hearing.

       Because it is unclear from the record whether or not the district court applied
a presumption of reasonableness to Brockevelt’s correctly calculated advisory
Guidelines imprisonment range, we vacate the sentence and remand for resentencing
in light of Rita, 127 S. Ct. at 2465 (presumption of reasonableness accorded to
sentences reflecting proper applications of Guidelines applies only on appellate
review, not at sentencing). See United States v. Burns, 500 F.3d 756, 761 n.1 (8th Cir.
2007) (en banc) (following Rita, presumption of reasonableness exists only at
appellate level), petition for cert. filed, (U.S. Nov. 20, 2007) (No. 07-7805).

      Brockevelt’s sentence is vacated, and the case is remanded for resentencing in
accordance with this opinion.
                      ______________________________




                                          -2-
                                           2